[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-16045         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JUNE 1, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                 D.C. Docket No. 9:06-cr-80081-DTKH-9



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EDDIE RUMPH, JR.,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 1, 2012)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Eddie Rumph, Jr., a federal prisoner convicted of distributing cocaine base,

appeals the denial of his 18 U.S.C. § 3582(c)(2) motion for a reduced sentence.

After review, we affirm.1

       Under § 3582(c)(2), a district court has the authority to modify a

defendant’s term of imprisonment if the defendant’s sentence was “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. [§] 944(o).” 18 U.S.C. § 3582(c)(2); see also

U.S.S.G. § 1B1.10(a)(1). If, however, the amended guideline does not have the

effect of lowering the defendant’s sentencing range, the district court has no

authority to reduce the defendant’s sentence. United States v. Moore, 541 F.3d

1323, 1330 (11th Cir. 2008); U.S.S.G. § 1B1.10(a)(2)(B). For this reason, a

sentence reduction is not authorized if the amendment does not lower a

defendant’s applicable guidelines range “because of the operation of another

guideline or statutory provision.” U.S.S.G. § 1B1.10 cmt. n. 1(A).

       Moreover, when a defendant is subject to a statutory mandatory minimum

sentence, in a § 3582(c)(2) proceeding the district court must calculate the

defendant’s new guideline range as dictated by the mandatory minimum,


       1
        “In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under the Sentencing Guidelines.” United States v. Moore,
541 F.3d 1323, 1326 (11th Cir. 2008) (quotation marks omitted).

                                                2
regardless of any downward departure during the original sentencing. See United

States v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010) (“‘[T]he guidelines range for

a defendant subject to a statutory minimum would not be lowered by an

amendment, even if the amendment would otherwise be applicable to the

defendant.’” (quoting United States v. Williams, 549 F.3d 1337, 1341 (11th Cir.

2008)). As we explained in Williams, “the statutorily required minimum sentence

effectively displaces the shorter sentence and becomes the guideline sentence for

that individual.” 549 F.3d at 1340. Thus, when a defendant is sentenced based on

the statutory mandatory minimum, any substantial assistance reduction “would

thereby be from the mandatory minimum rather than from the base offense level.”

Id.

      Here, Rumph’s § 3582(c)(2) motion is based on Amendment 750 to the

Sentencing Guidelines, which revised the crack cocaine quantity tables in

U.S.S.G. § 2D1.1 to conform to the Fair Sentencing Act of 2010. See U.S.S.G.

App. C, amend. 750. Rumph’s original 240-month sentence, however, was not

based on § 2D1.1’s drug quantity tables, but on the statutory mandatory minimum.

See 21 U.S.C. §§ 841(b)(1)(A), 851; U.S.S.G. § 5G1.1(b) (providing that the

statutory mandatory minimum is the guidelines sentence if it exceeds the

otherwise applicable guidelines range). Although the district court subsequently

                                         3
granted the government’s Rule 35(b) substantial-assistance motion and reduced

Rumph’s sentence to 180 months, that reduction was from the statutory mandatory

minimum. Thus, Amendment 750 did not lower Rumph’s sentencing range.

       There is also no merit to Rumph’s argument that relies on a recent

amendment to U.S.S.G. § 1B1.10(b)(2)(B). Generally, a district court granting a

§ 3582(c)(2) motion cannot reduce the defendant’s prison term below the low end

of the new, amended guidelines range. U.S.S.G. § 1B1.10(b)(2)(A). However, if,

at the original sentencing, the defendant received a substantial assistance reduction

below the defendant’s original guidelines range and the defendant’s guidelines

range “has subsequently been lowered as a result of an amendment to the

Guidelines Manual . . . , the court may reduce the defendant’s term of

imprisonment as provided in 18 U.S.C. § 3582(c)(2)” and, under

§ 1B1.10(b)(2)(B), a comparable substantial-assistance reduction to “the amended

guideline range” may be appropriate at resentencing. U.S.S.G. § 1B1.10(a)-(b).2


       2
       Section 1B1.10 of the Sentencing Guidelines, as amended by Amendment 759 effective
November 1, 2011, provides in relevant part:
Reduction in Term of Imprisonment as a Result of Amended Guideline Range (Policy
Statement)
      (a)    Authority.—
             (1)    In General.—In a case in which a defendant is serving a term of
                    imprisonment, and the guideline range applicable to that defendant has
                    subsequently been lowered as a result of an amendment to the Guidelines
                    Manual listed in subsection (c) below, the court may reduce the
                    defendant’s term of imprisonment as provided in 18 U.S.C. § 3582(c)(2).

                                             4
       The problem for Rumph is that § 1B1.10(b) does not create a new

guidelines range or amend Rumph’s original guidelines range. Section 1B1.10(b)

applies only after the district has concluded, under § 1B1.10(a), that (1) an


                      As required by 18 U.S.C. § 3582(c)(2), any such reduction in the
                      defendant’s term of imprisonment shall be consistent with this policy
                      statement.
       (2)     Exclusions.—A reduction in the defendant’s term of imprisonment is not
               consistent with this policy statement and therefore is not authorized under 18
               U.S.C. § 3582(c)(2) if—
               ...
               (B)    an amendment listed in subsection (c) does not have the effect of lowering
                      the defendant’s applicable guideline range.
       ....
       (b)    Determination of Reduction in Term of Imprisonment.—
              (1)    In General.—In determining whether, and to what extent, a reduction in
                     the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and
                     this policy statement is warranted, the court shall determine the amended
                     guideline range that would have been applicable to the defendant if the
                     amendment(s) to the guidelines listed in subsection (c) had been in effect
                     at the time the defendant was sentenced. In make such determination, the
                     court shall substitute only the amendments listed in subsection (c) for the
                     corresponding guideline provisions that were applied when the defendant
                     was sentenced and shall leave all other guideline application decisions
                     unaffected.
              (2) Limitation and Prohibition on Extent of Reduction.—
                     (A)      Limitation.—Except as provided in subdivision (B), the court shall
                              not reduce the defendant’s term of imprisonment under 18 U.S.C.
                              § 3582(c)(2) and this policy statement to a term that is less than the
                              minimum of the amended guideline range determined under
                              subdivision (1) of this subsection.
                     (B)      Exception for Substantial Assistance.—If the term of
                              imprisonment imposed was less than the term of imprisonment
                              provided by the guideline range applicable to the defendant at the
                              time of sentencing pursuant to a government motion to reflect the
                              defendant’s substantial assistance to authorities, a reduction
                              comparably less than the amended guideline range determined
                              under subdivision (1) of this subsection may be appropriate.
                              ....
U.S.S.G. § 1B1.10(a)-(b).

                                                 5
amendment (here Amendment 750) lowered the defendant’s guidelines range used

at the original sentencing; and (2) it has authority to reduce the defendant’s

sentence as provided in § 3582(c)(2). Id. If the district court determines it lacks

authority to reduce a sentence under § 3582(c)(2), the inquiry ends and subsection

(b) does not come into play.

      Here, Rumph’s sentence was based on the statutory mandatory minimum,

his substantial-assistance reduction was from that statutory mandatory minimum,

and Amendment 750 had no effect on his guideline sentence of 240 months

dictated by the statutory mandatory minimum. Thus, Rumph was not eligible for

resentencing under § 3582(c)(2) and § 1B1.1(a), and therefore amended

§ 1B1.10(b)(2)(B) does not apply to him.

      In sum, the district court did not have authority to reduce Rumph’s sentence

and properly denied his § 3582(c)(2) motion.

      AFFIRMED.




                                          6